Citation Nr: 0523328	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-07 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for psoriatic 
arthritis.

2.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.  In March 2004, the 
veteran presented oral testimony at a hearing held at the RO 
before a Decision Review Officer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In his May 2000 claim, the veteran raised the issue of 
service connection for an arthritic condition of the neck.  
The medical evidence reflects diagnoses of not only psoriatic 
arthritis but also cervical spondylosis, a separate disorder.  
This matter is referred to the RO for appropriate action.


REMAND

Although the RO sent a letter to the veteran regarding the 
Veterans Claims Assistance Act of 2000 (VCAA) in December 
2003 on the issue of service connection for a right wrist 
disorder, this letter did not address the VCAA with regard to 
the issues on appeal.  The Board has been prohibited from 
curing this defect.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In an August 2005 statement, the veteran reported that he is 
receiving Social Security disability benefits.  Records from 
the Social Security Administration must be obtained.

Accordingly, this case is remanded for the following:

1.  A VCAA letter addressing the issues 
of service connection for psoriatic 
arthritis and Meniere's disease must be 
issued.

2.  The AMC should contact the Social 
Security Administration and obtain all 
decisions and medical records pertaining 
to claims for disability benefits filed 
by the veteran.

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


